                                                FiLEU                 ^(\
                                             IN CLERK'S OFFICE ^        \ ^
UNITED STATES DISTRICT COURT             US DISTRICT COURT E.D.N.ya         V
EASTERN DISTRICT OF NEW YORK             ^ ^\l^l 2019 ^ ^
CARLOS ROJAS,
                                          BROOKLYN OFFICE
                 Plaintiff,
                                              MEMORANDUM AND ORDER
     -against-
                                               18-CV-6757(KAM)
SIGNATURE BANK,

                  Defendant.
                                     X


KIYO A. MATSUMOTO, United States District Judge:

          On March 22, 2019, the court dismissed the complaint

filed in this action by plaintiff Carlos Rojas, proceeding pro

se, for failure to state a claim on which relief may be granted.
In light of plaintiff's pro se status, the court granted him
-(i^l-iirty days to file an amended complaint. The court s order
provided that ^^if plaintiff fails to comply with this [o]rder
within the time allowed, the action shall be dismissed, and

judgment shall enter." More than thirty days elapsed, but
plaintiff did not file an amended complaint.
          Considering plaintiff's pro se status, the court

granted him additional time to file an amended complaint.
Specifically, on May 23, 2019, the court ordered plaintiff to
file an amended complaint, or otherwise respond to the court, ho

later than June 3, 2019.       Again, this order clearly stated that

if plaintiff failed to file his amended complaint within the
allotted time, this action would ''be dismissed for failure to


                                     1
comply with court orders and to prosecute this action pursuant

to Fed. R. Civ. P. 41."

          Plaintiff has not filed an amended complaint, and the

time for doing so has passed.     Plaintiff has now failed to

comply with two court orders directing him to file an amended
complaint.     However, in light of plaintiff's pro se status, the

court will grant plaintiff one final extension of thirty days tp'
file an amended complaint.     If plaintiff fails to comply with

this Order by that date, the court will enter judgment

dismissing his action without prejudice for failure to comply I
with court orders and to prosecute this action pursuant to Fed.

R. Civ. P. 41.


             The Clerk of Court is respectfully directed to mail a
                                                                   I



copy of this Memorandum and Order to pro se plaintiff and to
note service on the docket.




SO OIUDERED.


Dated:       Brooklyn, New York
             August 1, 2019         /s/ USDJ KIYO A. MATSUMOTO
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge
